Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                  DETAILED ACTION 
               Status of the claims: Claims 1, 3-8, 11, 13, 14 and 20-29 are pending. 
              The amendment filed 11/20/2020 which adds claims 28-29 has been entered. Claims 2, 10 and 12 were canceled by the amendment filed 3/17/2017; claims 15-19 were canceled by the amendment filed 11/27/2017; and claim 9 was canceled by the amendment filed 12/22/2017. The new claims 28-29 are drawn to the examined invention. 
               Claims 1, 3-8, 11, 13, 14 and 20-29 and the elected species “Escherichia coli” (claim 5) and the compound “FR901379” (claim 11) are under examination. 
                    
		New –objection to claim 
In new claim 28, “... to provide micafungin” is suggested to be changed to “... to produce micafungin”, since claim 28 recites “a method for producing micafungin…”, and since the term “provide micafungin” can have different meaning from said “produce micafungin”. 
                                              New-Claim Rejections - 35 USC § 103 
                The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 

                (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 
             The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows: 
  	1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

[1] (new) Claims 1, 3-8, 11, 13-14 and 20-29 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Ueda et al. (J. Antibiot. (2011) 64, 169-175), US Pat. No. 6323176 (‘176), US 20030125240 (‘240), US 20080220978 (‘978) and US Pat, No.6033823 (‘823) [newly cited].
Ueda at Figure 1 teaches the production of micafungin compound (claims 1, 28) by semi-synthesis from “FR901379” by enzymatic deacylation of “FR901379” (claim 11) compound which is catalyzed by FR901379 acylase (see abstract, line 3, Ueda) followed by chemical reacylation (claim 1) (see p.409, left col, last line to right col., line 1, and Figure 1, Ueda).
The compound “FR901379” has long acyl chain (C16, i.e., palmitoyl acyl chain ) (see Fig. 1, Ueda) and “FR901379” deacylation is catalyzed by FR901379 acylase which cleaves off palmitoyl chain thereof (see abstract, ‘Ueda), as applied to claim 1. The subsequent chemical reaction of “re-acylation” of the product (an intermediate compound) of the enzymatic “deacylation” produces “micafungin” (final product) by adding a new acyl chain to the deacylated intermediate. Since chemical equilibrium reaction of the  re-acylation allows for the added “acyl chain” being processed which reads on  claim 3. 
In addition,  Ueda teaches the usefulness of the micafungin, i.e., micafungin has been used worldwide in chemotherapy regimens to treat life-threatening fungal infections [advantage] (see abstract, line 1; and p.409, left col., 2nd paragraph, lines 1-3, Ueda). The usefulness would have driven one of ordinary skill in the art to synthesize the antifungal micafungin compound.  
Yet, Ueda does not expressly teach that the “acylase” (for FR901379) is derived from the microorganism Pseudomonas (claim 1).
The acylase prior art (‘176) teaches a method of enzymatic deacylation of cyclic peptide such as echinocandin (claim 1) derivative "FR 901379" (elected species, claim 11) wherein the deacylation is catalyzed by a deacylase enzyme (equivalent to instant “an acylase” in claim 1 as it catalyzes the deacylation) obtained from the Pseudomonas species (claims 1, 4) (see col.11, lines 57-59 and 63-64; and col. 12, lines 2-3 and 9, ‘176). 
acylase art (‘978) discloses that the acylase is purified (claim 1) from cell extract of a Pseudomonas sp., i.e., Pseudomonas aeruginosa (claims 24, 26) (see [0012], lines 10-14; and abstract, ‘978). The P. aeruginosa acylase is capable of cleaving off (i.e., deacylation) long acyl chain ([0008], lines 2-4; Figure 1; [0028], lines 1-4; ‘978) wherein the acylase species P. aeruginosa cleaves acyl side chain longer than eight carbons ([0040], lines 11-12, ‘978) which is also applied to claim 11 that recites FR901379 (elected species) which has long (C16) acyl side chain. 
In addition, ‘978 discloses that the acylase derived from Pseudomonas aeruginosa PvdQ degrades any long chain of AHL but not short chain acyl ([0037], lines 8-10; [0047], lines 1-5; and [0074], lines ‘978), and thus, ‘978 suggests that said acylase  from P. aeruginosa PvdQ has selectivity over the acyl side chain of substrate which encompasses FR901379 (Ueda). This is consistent with the relative disclosure that the substrate specificity of an acylase is determined by a side chain (see col.2, lines 10-11, ‘823). 
Importantly, ‘978 discloses the acylase of SEQ ID NO:2 encoded by  P. aeruginosa PvdQ gene  wherein the prior art SEQ ID NO:2 has 100%  amino acid sequence identity to SEQ ID NO:1 (claims 6, 8, 14, 20, 22, 23, 29) (see [0010], lines 14-16; and [0047], lines 1-6; and [0087], lines 1-2, ‘978) (see the following corresponding discussion). Additionally, ‘978 inventors have found that P. aeruginosa species, i.e., acylase of  P. aeruginosa PA01 strain (claims 25, 27, 28) can deacylate long acyl (C14) chains (see [0074], lines 1-2 and 19; and [0088], lines 1-2 and 14, ‘982).
It is noted that, within instant SEQ ID NO:1, the amino acids 161-174 “DLLRLTRRLLVEGG” reads on sequence motif of instant SEQ ID NO:3 (claims 7, 13, 22, 29); the amino acids 266-273 “LPGLPVVN” reads on sequence motif of instant SEQ ID NO:4 (claims 7, 13, 22, 29); the amino acids 373-378 “RVLQQW” reads on sequence motif of instant SEQ ID NO:5 (claims 7, 13, 22); and the amino acids 284-291 “HTVDTSSH” reads on sequence motif of instant SEQ ID NO:6 (claims 7, 13, 22).

Furthermore, the other related acylase art (‘240) teaches a nexus between use of deacylase from Pseudomonas species and deacylating FR901379 (that is naturally occurring cyclic peptide) which acyl side chain, e.g., such as “palmitoyl (C16) side chain of FR901379, can be cleaved by the Pseudomonas species deacylase (see [0083], lines 3-55, 10-12 and 21, ‘240). It is noted the “deacylase” (‘240) is equivalent to the term “acylase” (‘176, Ueda) because they catalyze the sane deacylation reaction. 

It would have been obvious for one of ordinary skill in the art at the time of invention was made to produce the antifungal compound “micafungin” by first enzymatic catalyzing deacylation (to remove unwanted acyl chain) of echinocandin derivative “FR901379” using the acylase from Pseudomonas species (such as P. aeruginosa) to deacylate FR901379 followed by reacylation of the deacylated product by adding long 
Ueda has disclosed entire process of producing the micafungin by first enzymatic deacylation of the cyclic peptide FR901379 to generate an intermediate  that is the deacylated product  which is then subjected to the chemical “re-acylation” to synthesize the final product “micafungin” which has been known useful in antifungal therapy. In addition, Ueda has taught  the enzymatic deacylation step requires an acylase. Although Ueda does not teach that the acylase “PvdQ” from Pseudomonas species aeruginosa species, ‘176 has taught to use the acylase obtained from Pseudomonas species to catalyze the deacylation of echinocandin derivative “FR 901379” which results in the “deacylated FR901379”.  Accordingly, the relative art (‘240) has suggested that the purified acylase enzyme obtained from  Pseudomonas species can be used for deacylating FR901379 which has “palmitoyl (C16) side chain  (see [0083], ‘240). 
Particularly, the closely related acylase art (‘978) has disclosed  the acylase “PvdQ” derived from Pseudomonas aeruginosa capable of cleaving long acyl chain (e.g., C14) but not short chain of  substrate (see above discussion), and has also taught the amino acid sequence (SEQ ID NO:2 of ‘978, see “sequence alignment below) of said acylase from P. aeruginosa which has 100%  amino acid sequence identity to SEQ ID NO:1 of instant Pseudomonas acylase.
The following is the sequence alignment wherein Qy is instant SEQ ID NO:1 and Db is SEQ ID NO:2 of ‘978).

CC PN   US2008220978-A1.
CC PS   Disclosure; SEQ ID NO: 2; 
Query Match 100.0%; Length 762;

Qy          1 MGMRTVLTGLAGMLLGSMMPVQADMPRPTGLAADIRWTAYGVPHIRAKDERGLGYGIGYA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MGMRTVLTGLAGMLLGSMMPVQADMPRPTGLAADIRWTAYGVPHIRAKDERGLGYGIGYA 60

Qy         61 YARDNACLLAEEIVTARGERARYFGSEGKSSAELDNLPSDIFYAWLNQPEALQAFWQAQT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YARDNACLLAEEIVTARGERARYFGSEGKSSAELDNLPSDIFYAWLNQPEALQAFWQAQT 120

Qy        121 PAVRQLLEGYAAGFNRFLREADGKTTSCLGQPWLRAIA TDDLLRLTRRLLVEGGVGQFAD 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 PAVRQLLEGYAAGFNRFLREADGKTTSCLGQPWLRAIA TDDLLRLTRRLLVEGGVGQFAD 180

Qy        181 ALVAAAPPGAEKVALSGEQAFQVAEQRRQRFRLERGSNAIA VGSERSADGKGMLLANPHF 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 ALVAAAPPGAEKVALSGEQAFQVAEQRRQRFRLERGSNAIA VGSERSADGKGMLLANPHF 240

Qy        241 PWNGAMRFYQMHLTIPGRLDVMGASLPGLPVVNIGFSRHLAWTHTVDTSSHFTLYRLALD 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 PWNGAMRFYQMHLTIPGRLDVMGASLPGLPVVNIGFSRHLAWTHTVDTSSHFTLYRLALD 300

Qy        301 PKDPRRYLVDGRSLPLEEKSVAIEVRGADGKLSRVEHKVYQSIYGPLVVWPGKLDWNRSE 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 PKDPRRYLVDGRSLPLEEKSVAIEVRGADGKLSRVEHKVYQSIYGPLVVWPGKLDWNRSE 360

Qy        361 AYALRDANLENTRVLQQWYSINQASDVADLRRRVEALQGIPWVNTLAADEQGNALYMNQS 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 AYALRDANLENTRVLQQWYSINQASDVADLRRRVEALQGIPWVNTLAADEQGNALYMNQS 420

Qy        421 VVPYLKPELIPACAIPQLVAEGLPALQGQDSRCAWSRDPAAAQAGITPAAQLPVLLRRDF 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        481 VQNSNDSAWLTNPASPLQGFSPLVSQEKPIGPRARYALSRLQGKQPLEAKTLEEMVTANH 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 VQNSNDSAWLTNPASPLQGFSPLVSQEKPIGPRARYALSRLQGKQPLEAKTLEEMVTANH 540

Qy        541 VFSADQVLPDLLRLCRDNQGEKSLARACAALAQWDRGANLDSGSGFVYFQRFMQRFAELD 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 VFSADQVLPDLLRLCRDNQGEKSLARACAALAQWDRGANLDSGSGFVYFQRFMQRFAELD 600

Qy        601 GAWKEPFDAQRPLDTPQGIALDRPQVATQVRQALADAAAEVEKSGIPDGARWGDLQVSTR 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 GAWKEPFDAQRPLDTPQGIALDRPQVATQVRQALADAAAEVEKSGIPDGARWGDLQVSTR 660

Qy        661 GQERIAIPGGDGHFGVYNAIQSVRKGDHLEVVGGTSYIQLVTFPEEGPKARGLLAFSQSS 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 GQERIAIPGGDGHFGVYNAIQSVRKGDHLEVVGGTSYIQLVTFPEEGPKARGLLAFSQSS 720

Qy        721 DPRSPHYRDQTELFSRQQWQTLPFSDRQIDADPQLQRLSIRE 762
              ||||||||||||||||||||||||||||||||||||||||||
Db        721 DPRSPHYRDQTELFSRQQWQTLPFSDRQIDADPQLQRLSIRE 762

 Said long chain up to C14 (but not short chain) taught by ‘978 is considered similar to C16 acyl chain of FR901379 (Ueda). Moreover, it has been known that the substrate specificity of an acylase is determined by a side chain (col.2, lines 10-11, ‘823). Thus, it would have been obvious for one of ordinary skill in the art to choose/use the PvdQ  acylase from P. aeruginosa in the Ueda’ synthesis of micafungin with a reasonable expectation of success. 
MPEP states that “[A] prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” (see MPEP 2144.09 (I)). In this case, even though the PvdQ  acylase from P. aeruginosa (‘978) is tested for homoserine lactone (AHL) as substrate, since the purified acylase from  Pseudomonas species  has been suggested to be useful for deacylating the cyclic peptide “FR901379” that has “palmitoyl (C16) side chain as taught by ‘240 and ‘176 (see above discussion), per the MPEP statement, the prima facie case of obviousness can be established by the cited references discussed above.
Moreover, even in the absence of the teaching of ‘240, the claims are still obvious over Ueda, ‘176, ‘978 and ‘823. This is because ‘978 has suggested a selectivity of the acylase PvdQ that preferably degrades any long chain of AHL but not short chain acyl (see above discussion) and ‘823 has taught that the substrate specificity of an acylase is determined by a side chain of said substrate (see above discussion). Thus, one of ordinary skill in the art would have readily substitute the acylase  of Ueda (which is not derived from Pseudomonas species) with the PvdQ acylase (‘978) which has selectivity for the long acyl chain (C16) to successfully deacylate the “FR901379 (Ueda) to synthesize the desired antifungal drug “micafungin”.
Furthermore, other alternative ground of obviousness is the following.
Pseudomonas species has been suggested by the prior art (‘240, see above discussion), with the purified “PvdQ” acylase (‘978) on hand (wherein the PvdQ acylase full-length amino acid sequence (SEQ ID NO:2) has 100% sequence identity to instant SEQ ID NO:1 of instant acylase), it would have been obvious for one of  ordinary skill in the art to try using the purified  “PvdQ acylase” in the place of the acylase in the Ueda’s method to deacylate the “FR901379” in order to synthesize the desired antifungal drug “micafungin”, which has known to be useful in chemotherapy regimens worldwide to treat life-threatening fungal infections (abstract, line 1; and p.409, left col., 2nd paragraph, lines 1-3, Ueda) suggesting high demand for this antifungal drug “micafungin”. When tried so, it would have led to reasonable expectation of success in producing the micafungin based on the method taught by Ueda and the specificity taught by ‘978 and ‘823.    

	The following is the obviousness rejection of claims 4 and 5 which are directed to “a vector” encoding the acylase (claim 4) and  E.coli (elected species, claim 5) comprising the vector, respectively.
 The closely related acylase art (‘978)  teaches that molecular cloning of the acylase “PvdQ” from Pseudomonas aeruginosa into an expression vector (claim 4) and expressed in E.coli (elected species, claim 5) (see Example 2, and [0087], lines 1-3 and 9-10, ‘978).
       
Therefore, the combination of the references’ teachings renders the claims prima facie obvious.

        The applicants’ response to the above 103(a) rejection 
          The response filed 11/20/2020 asserts that ‘176 (Jamison) cites the microorganisms
Actinoplanes utahensis and Pseudomonas; however, said Pseudomonas species is Pseudomonas acidovorans which is regarded as Delftia acidovorans for acylase that catalyzes the deacylation of the cyclic peptides (p.8, line 3 to p.9, line 2, the response). Applicants submit that some of the prior art (Drake, Bokhove and Huang) demonstrates that there is no expectation of success in using an acylase from Pseudomonas in the claimed deacylation step (p.9, lines 12-15, the response).
	Also, the response asserts that, although ‘176 (Jamison), ‘1176 (Dalder), and ‘240 (Jamison) teach the acylase from Pseudomonas, one of skill in the art would have recognized that the prior art teaching refers to species Comamonas or Delftia, not to Pseudomonas which applicants regard as “error 1” (pages 10-12, the response).
	Further, the response argues that the office fails to acknowledge the art that reclassifies certain Pseudomonas strains to Comamonas and then Delftia such as Pseudomonas acidovorans is reclassified as Delftia acidovorans (applicants regard as “error 3” (pages 15-16, the response)

The applicants’ arguments are found not persuasive because of the reasons set forth in the above rejection and the reasons below. 

Accordingly,‘176 has taught to use the acylase from Pseudomonas species to catalyze the deacylation of echinocandin derivative “FR 901379” which results in the “deacylated FR901379”.  The closely related art ‘240 teaches the use of deacylase from Pseudomonas species to deacylate FR901379 having “palmitoyl (C16) side chain which can be cleaved by the Pseudomonas species deacylase (see [0083], lines 3-55, 10-12 and 21, ‘240) wherein the FR901379 is the starting molecule to synthesize the antifungal drug “micafungin” which is the subject matter of instant claim 1. 
Particularly, the closely related acylase art (‘978) has disclosed  the acylase “PvdQ” derived from Pseudomonas aeruginosa capable of selectively cleaving long acyl chain (but short chain of  substrate, and ‘823 has taught that the substrate specificity of an acylase is determined by a side chain of said substrate (see above discussion). Thus, one of ordinary skill in the art would have readily substitute the acylase mentioned by Ueda (which is not derived Pseudomonas) by the PvQ acylase (‘978) to synthesize the desired antifungal drug “micafungin” based on the method taught by Ueda.

Per the MPEP statement “[A]n obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” (see MPEP 2144.09 (I)). Thus, one skilled in the art would have been motivated to use the purified  PvdQ  acylase in the enzymatic deacylation step of the micafungin synthesis taught by Ueda with reasonable expectation of success in the absence of unexpected results.  
Even if considering the absence of  the ‘240 reference, the claims are still obvious over Ueda, ‘176,  ‘978 and ‘823. This is because ‘978 has suggested a selectivity of the acylase PvdQ that preferably degrades any long chain of AHL but not short chain acyl (see above discussion). Accordingly, it has been known in te relative art (‘823) that the acyl side chain of substrate for acylase determined  the substrate thereof (see above discussion). Thus, one of ordinary skill in the art would have readily substitute the acylase of Ueda (which is not derived from Pseudomonas species) in the Ueda’s method by the PvQ acylase (‘978) which has selectivity for the long acyl chain (C16) to successfully deacylate the “FR901379 (Ueda) so as to synthesize the desired antifungal drug “micafungin”. 
The references Drake, Bokhove and Huang cited and discussed by applicants at page 11-12 of the response are neither incorporated by ‘978, ‘176 and ‘240 nor support the applicants’ position because there is no factual and convincing evidence showing that the “Pseudomonas species” (‘176, ‘204, ‘978) are Pseudomonas acidovorans  which is reclassified to species “Delftia” as argued by applicants at page 12 of the response.

Moreover, Examiner has no position to challenge the prior art disclosure regarding the acylase (or deacylase) derived from the “Pseudomonas species”. There would have been reasonable expectation of success in using the Pseudomonas acylase to deacylate the echinocandin type cyclic peptide such as “FR901379” by cleaving C16 (palmitoyl) side chain form FR901379  as taught by ‘240.  Applicants have not provided factual indicia showing that the acylase obtained from Pseudomonas species that is  Pseudomonas aeruginosa (taught by the prior art ‘978 at [0012], lines 10-14 and abstract) will not be able to deacylate FR901379.
Furthermore, there is alternative grounds of obviousness as noted above that it would be obvious to substitute the acylase (Ueda) by the known acylase such as “PvdQ” acylase  disclosed by ‘978 which selectively deacylates the long chain of substrate (see above corresponding discussion; it will not be reiterated herein) regardless of which species of microorganism Pseudomonas from which the acylase is obtained.
It is noted that the acylase from Pseudomonas aeruginosa PvdQ  disclosed by ‘978 at [0010] has been known to be able to deacylate the cyclic peptide as evidenced by page 8, lines 23-30, instant specification. Also, it is noted that reference ‘1176 is no longer cited in the above rejection.
Thus, the combination of the references’ teachings renders the claim 1 prima facie obvious. 

At  page 14-15, the response asserts that the obviousness analysis should have been based on the time of the invention but not at a time approximately a decade earlier (applicants refer this to error 2), and submits that instant application claims priority to  September 2012 whereas ‘176, ‘1176  and ’240 claim priority to 1998 or 1999 to support the applicants’ argument regarding the acylase from the Pseudomonas species (see above).

The applicants’ argument does not support the applicants’ position because MPEP does not state that obviousness analysis should not be based on the prior art reference having priority time approximately a decade earlier as asserted by applicants.  It is noted the acylase art (‘978) which disclosed the acylase from Pseudomonas aeruginosa PvdQ  which is published from application 12019593 filed on 2008. MPEP states that "[T]he mere age of the references is not persuasive of the unobviousness of the combination of their teachings, absent evidence that, notwithstanding knowledge of the references, the art tried and failed to solve the problem." (see MPEP 2145 (VIII)). In this case, per the MPEP statement, the applicant’s argument based  solely on the age of the cited references is not persuasive of nonobviousness.

At pages 16-18, the response discussed the reference ‘978 and asserts that ‘978 (Leadbetter) is not analogous art (applicants regard as error 4) and should not be included Pseudomonas aeruginosa.
Also, the response asserts that the reference “Drake” (cited by applicants) teaches that the acylase form Pseudomonas aeruginosa preferentially deacylates C14 acyl chains, has some activity with C10 and C12 acyl chains, but is not active with C4-C8 and Cl 6-C18 acyl chains of cyclic peptides (p.19, last paragraph to p.20, line 9; p.20, last paragraph to p.21; and p.22, lines 5-8,  the response).  Thus, the response infers that one skilled in the art would not consulted  ‘978 and applied its teachings to deacylating a cyclic peptide by Pseudomonas aeruginosa acylase. 

The applicants’ arguments are found not persuasive because of the reasons set forth in the above rejection and the reasons below. 
As discussed in the above corresponding section, ‘978  has disclosed the acylase from Pseudomonas species, i.e., Pseudomonas aeruginosa PvdQ strain has been tested for degrading any long chain of AHL but not short chain acyl ([0037], lines 8-10; [0047], lines 1-5; and [0074], lines ‘978). 

The alternative grounds of obviousness of the claims have been discussed in the above corresponding sections. Briefly,  even in the absence of ‘240 (which teaches capability of the acylase form Pseudomonas species to deacylate the FR901379 that has long (C16) acyl side chain), the claims are still obvious over Ueda, ‘176,  ‘978 and ‘823, because ‘978 has suggested the selectivity of the acylase PvdQ for degrading long chain wherein the side chain has been known to determine the substrate specificity of an acylase (‘823). Thus, one of ordinary skill in the art would have readily substitute the acylase (non- Pseudomonas derived) of Ueda by the PvdQ acylase (‘978) which has selectivity for the long acyl chain (C16) to successfully deacylate the “FR901379 (Ueda) so as to synthesize the desired antifungal drug “micafungin”.
Furthermore, having known the purified acylase from  Pseudomonas species (‘240, see above discussion), with the purified “PvdQ” acylase (‘978) on hand, one of  ordinary skill in the art would have readily tried to use the purified  “PvdQ acylase” in the place of the acylase in the Ueda’s method to deacylate the “FR901379” which would have led to synthesizing the desired antifungal drug “micafungin”  based on the Ueda’s method with reasonable expectation of success.

It is noted that the the full-length sequence of SEQ ID NO:2 (‘987) has 100% sequence identity to instant SEQ ID NO:1 (see sequence alignment below; wherein Qy is instant SEQ ID NO:1 and Db is SEQ ID NO:2 of ‘978).

CC PN   US2008220978-A1.
CC PS   Disclosure; SEQ ID NO: 2; 


Qy          1 MGMRTVLTGLAGMLLGSMMPVQADMPRPTGLAADIRWTAYGVPHIRAKDERGLGYGIGYA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MGMRTVLTGLAGMLLGSMMPVQADMPRPTGLAADIRWTAYGVPHIRAKDERGLGYGIGYA 60

Qy         61 YARDNACLLAEEIVTARGERARYFGSEGKSSAELDNLPSDIFYAWLNQPEALQAFWQAQT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YARDNACLLAEEIVTARGERARYFGSEGKSSAELDNLPSDIFYAWLNQPEALQAFWQAQT 120

Qy        121 PAVRQLLEGYAAGFNRFLREADGKTTSCLGQPWLRAIA TDDLLRLTRRLLVEGGVGQFAD 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 PAVRQLLEGYAAGFNRFLREADGKTTSCLGQPWLRAIA TDDLLRLTRRLLVEGGVGQFAD 180

Qy        181 ALVAAAPPGAEKVALSGEQAFQVAEQRRQRFRLERGSNAIA VGSERSADGKGMLLANPHF 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 ALVAAAPPGAEKVALSGEQAFQVAEQRRQRFRLERGSNAIA VGSERSADGKGMLLANPHF 240

Qy        241 PWNGAMRFYQMHLTIPGRLDVMGASLPGLPVVNIGFSRHLAWTHTVDTSSHFTLYRLALD 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 PWNGAMRFYQMHLTIPGRLDVMGASLPGLPVVNIGFSRHLAWTHTVDTSSHFTLYRLALD 300

Qy        301 PKDPRRYLVDGRSLPLEEKSVAIEVRGADGKLSRVEHKVYQSIYGPLVVWPGKLDWNRSE 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 PKDPRRYLVDGRSLPLEEKSVAIEVRGADGKLSRVEHKVYQSIYGPLVVWPGKLDWNRSE 360

Qy        361 AYALRDANLENTRVLQQWYSINQASDVADLRRRVEALQGIPWVNTLAADEQGNALYMNQS 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 AYALRDANLENTRVLQQWYSINQASDVADLRRRVEALQGIPWVNTLAADEQGNALYMNQS 420

Qy        421 VVPYLKPELIPACAIPQLVAEGLPALQGQDSRCAWSRDPAAAQAGITPAAQLPVLLRRDF 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 VVPYLKPELIPACAIPQLVAEGLPALQGQDSRCAWSRDPAAAQAGITPAAQLPVLLRRDF 480

Qy        481 VQNSNDSAWLTNPASPLQGFSPLVSQEKPIGPRARYALSRLQGKQPLEAKTLEEMVTANH 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 VQNSNDSAWLTNPASPLQGFSPLVSQEKPIGPRARYALSRLQGKQPLEAKTLEEMVTANH 540

Qy        541 VFSADQVLPDLLRLCRDNQGEKSLARACAALAQWDRGANLDSGSGFVYFQRFMQRFAELD 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 VFSADQVLPDLLRLCRDNQGEKSLARACAALAQWDRGANLDSGSGFVYFQRFMQRFAELD 600

Qy        601 GAWKEPFDAQRPLDTPQGIALDRPQVATQVRQALADAAAEVEKSGIPDGARWGDLQVSTR 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 GAWKEPFDAQRPLDTPQGIALDRPQVATQVRQALADAAAEVEKSGIPDGARWGDLQVSTR 660

Qy        661 GQERIAIPGGDGHFGVYNAIQSVRKGDHLEVVGGTSYIQLVTFPEEGPKARGLLAFSQSS 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 GQERIAIPGGDGHFGVYNAIQSVRKGDHLEVVGGTSYIQLVTFPEEGPKARGLLAFSQSS 720

Qy        721 DPRSPHYRDQTELFSRQQWQTLPFSDRQIDADPQLQRLSIRE 762
              ||||||||||||||||||||||||||||||||||||||||||
Db        721 DPRSPHYRDQTELFSRQQWQTLPFSDRQIDADPQLQRLSIRE 762


MPEP states that “[A] prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.” (see MPEP 2144.09 (I)). In this case, even though the PvdQ  acylase from P. aeruginosa (‘978) is tested for homoserine lactone (AHL) as substrate, since the purified acylase from  Pseudomonas species  has been suggested useful for deacylating the cyclic peptide “FR901379” that has “palmitoyl (C16) side chain as taught by ‘240 and ‘176 (see above discussion), and since the prior art acylase (‘978) is structurally identical to the instant acylase. Per the MPEP statement, similarity in chemical structure and function would have entailed the motivation of one skilled in the art to make the PvdQ  acylase and use it in the enzymatic deacylation step of the Ueda’s micafungin synthesis with reasonable expectation of success.  

MPEP states that a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem) or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). (MPEP 2141.01(a)).  Since using the acylase from the above-discussed Pseudomonas species such as P. aeruginosa for deacylation step of claimed method of claim,  and since ‘978 teaches the acylase having 100% sequence identity to instant SEQ ID NO:1 (see above), the disclosure of ‘978 is in the same field of endeavor as the claimed invention but address its different use. Because of the sequence identity between the acylase of ‘978 and the claimed acylase, the property of the acylase cleaning C16 acyl chain is inherent.  
Moreover, ‘978 concerns the increase of expression and activity of the Pseudomonas aeruginosa. Since the applicants’ specification also concern the  problem of expression of the acylase from Streptomyce (see page 3, lines 7-12, the specification), per the MPEP statement that the reference (as analogous art) is reasonably pertinent to the problem faced by the inventor,  ‘978 is qualified as the analogous art.  
Therefore, the combination of the references’ teachings renders the claims prima facie obvious. 

             At page 18, the response asserts that there is no motivation to modify ‘176 and ‘240 to use Pseudomonas, or Pseudomonas aeruginosa wherein ‘176 is misplaced because a fair reading of the prior art as a whole teaches Delftia not Pseudomonas. and that the Office appears to rely on impermissible hindsight, which applicants regard as error 5 (p.18, last paragraph, the response). 
               Further, the response asserts that the response asserts that there was no reasonable expectation of success to use the enzyme derived from Pseudomonas or  Pseudomonas aeruginosa (applicants regard as error 6), and submits that Hashimoto and Ueda use the acylase enzyme from Actinoplanes utahensis and Strepomyces, respectively to deacylate the C16 acyl chain from cyclic peptide FR901379 (p.19, the response), and argues that the acylase from Pseudomonas aeruginosa does not deacylate cyclic peptides having C16-C18 acyl chain as taught by Drake and Huang (p.20, 2nd paragraph to p.21, line 4, the response). In addition, the response argues that the use of the acylase disclosed by ‘987 will not lead to reasonable expectation of success (p.20, 3rd paragraph, the response).

The applicants’ arguments are found not persuasive because of the reasons set forth in the above rejection and the reasons below. 
	The prima facie case of obviousness of claim 1 as to using the acylase form has been established by the cited referenecs ‘978, ‘176 and 240 (see above discussion). Briefly, ‘176 teaches deacylation of the cyclic peptide FR 901379 using  the acylase (or called deacylase) from the Pseudomonas species. ‘240 provides teaching use of deacylase from Pseudomonas Pseudomonas aeruginosa which has 100% amino acid sequence identity to instant SEQ ID NO:1 (see above section) is provided by ‘978.
MPEP  states that “impermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art” (see MPEP § 2142), and states that that “[A]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper” (see MPEP § 2145(X)(A)).
 In this case, as discussed above, the combination of teachings of the cited referenecs‘176, ‘240 and ‘978 has rendered the using Pseudomonas species such as Pseudomonas aeruginosa PvdQ for the deacylation of the cyclic peptide echinocandin derivative (claim 1) and FR901379 (claim 6) in the claimed methods (claim 1) prima facie obvious. 
Thus, the rejection is not based on impermissible hindsight reconstruction to deprecate the claimed method but rather the reasoning based on established legal precedent which flows naturally from the teachings and suggestions of the prior art. Therefore, the 103 rejection is proper and maintained.

	As far as the argument “176 is misplaced because a fair reading of the prior art as a whole teaches Delftia not Pseudomonas” is concerned, because the applicant’s reasoning based on that  Pseudomonas sp. strain M-6-3 is closely related to Pseudomonas acidovorans which is termed Delftia acidovorans (see p.8, 1st paragraph; and p.12, 3rd paragraph, lines 5-13) is not persuasive, and because there is no convincing evidence showing that  “Pseudomonas species” (‘176, ‘240) is necessarily Pseudomonas sp. strain M-6-3. Also,  the statement “M-6-3 is closely related to Pseudomonas acidovorans” does not necessarily mean that the species M-6-3  is Pseudomonas acidovorans”. 
The grounds of obviousness of the claims have been discussed in the above corresponding sections. Briefly,  even in the absence of ‘176, the claims are still obvious over Ueda, ‘240,  ‘978 and ‘823, because ‘978 has suggested the selectivity of the acylase PvdQ for degrading long chain wherein the side chain has been known to determine the substrate specificity of an acylase (‘823). Additionally, the purified acylase from  Pseudomonas species  has been suggested useful for deacylating the “FR901379” (in the Ueda’s method) that has “palmitoyl (C16) side chain as taught by ‘240. Thus, one of ordinary skill in the art would have readily substitute the acylase (non- Pseudomonas derived) of Ueda by the PvdQ acylase (‘978) which has  the relative selectivity for the long acyl chain (C16) but not short chain to deacylate the “FR901379 (Ueda) so as to synthesize the desired antifungal drug “micafungin” with reasonable expectation of success.


             It is noted that Ueda is cited to provide the teachings for the steps deacylation of FR901379  and re-acylation of the deacylated product (claim 1). The motivation/rationale of using the acylase (for said “deacylation” step) derived from Pseudomonas species or Pseudomonas aeruginosa have been provided by the combination of references of Ueda,‘176, ‘240, ‘823 and ‘978 (see above discussion). Thus, the prior art teaching is applicable to the acylase derived from Pseudomonas set forth in claim 1. Therefore, the 103 rejection is proper and maintained. 

	As far as “the acylase from Pseudomonas aeruginosa does not deacylate cyclic peptides as taught by Drake and Huang” is concerned, the applicants’ argument dos not support the applicants; position and is not persuasive. Here, in the absence of amino acid sequence or structural feature associated with the acylase from Pseudomonas in claim 1, said acylase is give BRI as being identical to the prior art acylase derived from Pseudomonas species.   

 

At page 20, 4th paragraph, the response filed 11/20/2020 asserts that there is no reasonable expectation of success that hang ‘088’s teaching directed to deacylating AHLs would lead to deacylation of a cyclic peptide/lipoprotein. 
The above new ground of obvious rejection no longer recites reference ‘088, which renders the applicant’s argument in this regard moot. 

  [2] (new) 
Claims 3 and  21 are rejected under 35 U.S.C. 103 (a) as being unpatentable over the references Ueda, ‘978,‘176, - ‘240 and ‘823 as applied to claims 1 and 3 from which claim 21 depends, and further in view of Hashimoto S. (J. Antibiot. (2009) 62, 27-35) and European Medicine Agency (Assessment report (2008) pages 1-50). 
The teaching of claims 1 and 3 by the above-cited references from which claim 21 depends has been set forth above.
Yet, the cited references for the rejection of claims 1 and 3 does not particularly teach that the micafungin compound can be further process by a chemical method (claim 21).
Claim 3 as written is directed to further processing the acyl chain of the micafungin, wherein the term “processing” is given broadest reasonable interpretation (BRI) as encompassing any process such as lyophilization, sterilization and purification of micafungin wherein the acyl chain is a part of the micafungin compound.  
It has been known in the prior art that the lyophilized/sterile micafungin in powder form can be made for infusion use (p.7, section “pharmaceutical Development” lines 5-6; and p.8, 
Also, claim 21 is given BRI that  the “acyl chain” of the micafungin which is subjected to further processed refers to an “acyl chain” which is to be introduced into the deacylated product that is an “intermediate” compound  for subsequent chemical synthesis of the micafungin (final product) via re-acylation reaction. This is because the “acyl chain” (claim 21) is not limited to a part of the final product micafungin but rather it is “an acyl chain” is designated to be linked to the deacylated “intermediate” compound wherein said “linked” results in synthesis of final product “micafungin”.
Hashimoto has compared the antifungal activities of the FR131535 derivative compounds including micafungin as listed in Table 6 by focusing on their acyl side chains, wherein all the “FR131535 derivative compounds” share the same mother structure (that is the portion without the acyl side chain). Hashimoto has shown that the antifungal activities thereof are determined by said acyl side chains. Thus, it would have been obvious for one of ordinary skill in the art to modify the acyl side chain of original micafungin via introducing the modified side chain into the deacylated intermediate to produce a micafungin derivative with desired antifungal functionality based on the data of Table 6 of Hashimoto with reasonable expectation success. Therefore, the combination of the references’ teachings renders the claims prima facie obvious. 
 Since the applicant’s response does not particularly point out why the claim 3 or 21 is not obvious over the teachings of the cited references, the above rejection is deemed proper and thus stands.                                        
     Conclusion
                 No claims are allowed. 
                
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU whose telephone number is (571)272-0949.  The examiner can normally be reached on M-F 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
 


/Samuel Wei Liu/ 				Patent Examiner, Art Unit 1656
March 1, 2021

/SCARLETT Y GOON/QAS, Art Unit 1600